                                         Case 1:20-cv-21976-RNS Document 15-1ALL Turizo/FFHA
                                                                                 Entered on FLSD Docket 07/01/2020 Page 1 of 17
                                                                                                                                                 Fair Housing Act Suits



       First Name/Entity Name         Last Name      Role               Type                                 Style                                      Case Number/Judge                 Date Filed   Date Closed      Motion to Dismiss Filed                                              Disposition
Ryan                                  Turizo        Plaintiff           Party   Turizo v. Camden Summit Partnership, L.P.                          0:2019cv62005 - BB                     8/10/2019      9/26/2019      9/4/2019,                                          Stipulation of Dismissal With Prejudice, Pending
                                                                                                                                                   Judge Beth Bloom, Magistrate Alicia                                  MTD Filed, Failure to State a Claim 9/13/2019,     Settlement
                                                                                                                                                   O. Valle                                                             denied as moot per stipulation of dismissal

Ryan                                  Turizo        Plaintiff           Party   Turizo v. PPF AMLI 5971 Toscana Drive, LP                          0:2019cv62006 - CMA                    8/10/2019      9/26/2019      9/4/2019, MTD Filed, Failure to State a Claim,     Stipulation of Dismissal With Prejudice, Pending
                                                                                                                                                   Judge Celia M. Altonaga, Magistrate                                  9/16/2019, denied as moot based on filing of       Settlement
                                                                                                                                                   Barry Seltzer                                                        First Amended Complaint
Ryan                                  Turizo        Plaintiff           Party   Turizo v. GS Bayview, LLC                                          0:2019cv63012 - RS                     12/6/2019      4/28/2020      2/24/2020, MTD Filed, Failure to State a Claim     Notice of Voluntary Dismissal Without Prejudice
                                                                                                                                                   Judge Raag Singhal, Magistrate                                       3/10/2020, denied as moot per stipulation of
                                                                                                                                                   Alicia O. Valle                                                      dismissal


Ryan                                  Turizo        Plaintiff           Party   Turizo v. Tamarac Pointe, LTD.,Limited Partnership                 0:2020cv60073 - RAR                    1/13/2020      4/8/2020       2/28/2020, MTD Filed, Failure to State a Claim     Notice of Voluntary Dismissal and Order Dismissing
                                                                                                                                                   Judge Rodolfo A. Ruiz, Magistrate                                    3/16/2020, denied as moot based on filing of       Case With Prejudice
                                                                                                                                                   Barry S. Seltzer                                                     First Amended Complaint; Renewed Motion to
                                                                                                                                                                                                                        Dismiss for failure to state a claim 3/26/2020;
                                                                                                                                                                                                                        denied as moot per 4/8/2020 Order Dismissing
                                                                                                                                                                                                                        Case with Prejudice


Ryan                                  Turizo        Plaintiff           Party   Turizo v. Rich Metro Group, LLC                                    0:2020cv60074 - RS                     1/13/2020      4/13/2020      2/28/2020, MTD Filed, Failure to State a Claim     Notice of Voluntary Dismissal, Pending Settlelment
                                                                                                                                                   Judge Raag Singhal, Magistrate                                       3/16/2020, denied as moot per stipulation of
                                                                                                                                                   Alicia O. Valle                                                      dismissal

Ryan                                  Turizo        Plaintiff           Party   Turizo v. Cypress Trail Apartments, LTD                            0:2020cv60103 -RAR                     1/16/2020      2/18/2020      NONE                                               Notice of Voluntary Dismissal With Prejudice
                                                                                                                                                   Judge Rodolfo A. Ruiz, Magistrate
                                                                                                                                                   Jared M. Strauss
Florida Fair Housing Alliance, Inc.                 Plaintiff           Party   Florida Fair Housing Alliance, Inc. v. Coral Haven Apartments      0:2020cv60446 - RS                     2/28/2020      3/2/2020                                                          Adminstratively Closed, Reassigned to
                                                                                LLP                                                                Judge Raag Singhal, Magistrate                                                                                          1:2020cv20921AHS
                                                                                                                                                   Alicia O. Valle
Florida Fair Housing Alliance, Inc.                 Plaintiff           Party   Florida Fair Housing Alliance, Inc. v. Coral Haven Apartments      1:2020cv20921 - RS                     2/28/2020      4/21/2020      3/26/2020 MTD Filed, Failure to State a Claim,     Notice of Voluntary Dismissal With Prejudice,
                                                                                LLP                                                                Judge Raag Singhal, Magistrate Chris                                 moot per Notice of Settlement                      Pending Settlement
                                                                                                                                                   M. McAliley                                                          4/21/2020 Notice of Settlement
Florida Fair Housing Alliance, Inc.                 Plaintiff           Party   Florida Fair Housing Alliance, Inc. v. Japanese Garden Mobile      1:2020cv21091 - MGC                    3/12/2020      5/29/2020      4/7/2020 MTD Filed, Failure to State a Claim       Notice of Voluntary Dismissal 5/1/2020, Order of
                                                                                Estates, Inc.                                                      Judge Marcia G. Cooke, Magistrate                                                                                       Dismissal 5/29/2020
                                                                                                                                                   Jonathan Goodman
Florida Fair Housing Alliance, Inc.                 Plaintiff           Party   Florida Fair Housing Alliance, Inc. v. Park East-West Ltd.         1:2020cv21976 - RNS                    5/12/2020    Pending Matter   6/9/2020 MTD Filed, Failure to State a Claim and
                                                                                                                                                   Judge Robert N. Scola, Jr.,                                          Lack of Standing, Denied as moot 6/24/2020
                                                                                                                                                   Magistrate Edwin G. Torres                                           based on filing of Amended Complaint

Florida Fair Housing Alliance, Inc.                 Plaintiff           Party   Florida Fair Housing Alliance, Inc. v. Top Well, LLC             1:2020cv21994 - KMW                      5/12/2020    Pending Matter   NONE
                                                                                                                                                 Judge Kathleen M. Williams,
                                                                                                                                                 Magistrate Edwin G. Torres
Florida Fair Housing Alliance, Inc.                 Plaintiff           Party   Florida Fair Housing Alliance, Inc. v. Deerpath on the Lake, LLC 1:2020cv22106 - DPG                      5/20/2020    Pending Matter   6/17/2020 MTD Filed, Failure to State a Claim
                                                                                                                                                 Judge Darrin P. Gayles, Magistrate                                     and Lack of Standing
                                                                                                                                                 Alicia M. Otazo-Reyes

Florida Fair Housing Alliance, Inc.               Plaintiff     Party           Florida Fair Housing Alliance, Inc. v. Catalina Rental             1:2020cv22113 - DPG                    5/20/2020    Pending Matter   NONE
                                                                                Apartments, Inc.                                                   Judge Darrin P. Gayles, Magistrate
                                                                                                                                                   Alicia M. Otazo-Reyes

Florida Fair Housing Alliance, Inc.               Plaintiff     Party           Florida Fair Housing Alliance, Inc. v. Liberty Apartment         1:2020cv22269 - MKM                      6/1/2020     Pending Matter   NONE
                                                                                Highland, LLC                                                    Judge Michael K., Moore,
                                                                                                                                                 Magistrate Jacqueline Becerra
Florida Fair Housing Alliance, Inc.               Plaintiff     Party           Florida Fair Housing Alliance, Inc. v. PMG 11th Street Holdings, 1:2020cv61120 - FAM                      6/5/2020     Pending Matter   NONE
                                                                                LLC                                                              Judge Federico A. Moreno,
                                                                                                                                                 Magistrate Jared M. Strauss
Florida Fair Housing Alliance, Inc.               Plaintiff     Party           Florida Fair Housing Alliance, Inc. v. 601 Ocean Investments, 1:2020CV22664-KWM Judge                     6/26/2020    Pending Matter   NONE
                                                                                LLC                                                              Kathleen M. Williams,
                                                                                                                                                 Magistrate Judge Edwin G. Torres

Florida Fair Housing Alliance, Inc.               Plaintiff     Party           Florida Fair Housing Alliance, Inc. v. The Palm Bay Grand, LLC     1:2020cv22665 - DPG                    6/26/2020    Pending Matter   NONE
                                                                                                                                                   Judge Darrin P. Gayles, Magistrate
                                                                                                                                                   Judge (unassigned as of 7/1/2020)




                                                                                                                                                               EXHIBIT A
Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 2 of 17




                          EXHIBIT B
Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 3 of 17
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 4 of 17



                                                FHA Matters Filed by Ryan Turizo or Florida Fair Housing Alliance, Inc. in SDFL



Date Filed         Case Number/Judge                              Style                       Complaint Description                       Rental
                                                                                                                                        Application
                                                                                                                                        Submitted
8/10/2019     0:2019cv62005 - BB                    Turizo v. Camden Summit            (DE1) Complaint ¶4. -                           No
              Judge Beth Bloom, Magistrate Alicia   Partnership, L.P.                  Plaintiff is a tester. Plaintiff seeks to
              O. Valle                                                                 enforce fair housing laws to protect
                                                                                       individuals from discriminatory housing
                                                                                       practices by, among other things,
                                                                                       investigating entities governed by the
                                                                                       Fair Housing Act (“FHA”) and perusing
                                                                                       enforcement of meritorious claims.
                                                                                       Without intent to rent or purchase.
                                                                                       Plaintiff poses as a renter or purchaser for
                                                                                       the purpose of collecting evidence of
                                                                                       discriminatory housing practices. At all
                                                                                       times material, Plaintiff was acting as a
                                                                                       tester when Plaintiff conducted an
                                                                                       investigation           of        Defendant’s
                                                                                       discriminatory actions and practices.
8/10/2019     0:2019cv62006 - CMA                   Turizo v. PPF AMLI 5971 Toscana    (DE1) Complaint ¶4. -                           No
              Judge Celia M. Altonaga, Magistrate   Drive, LP                          Plaintiff is a tester. Plaintiff seeks to
              Barry Seltzer                                                            enforce fair housing laws to protect
                                                                                       individuals from discriminatory housing
                                                                                       practices by, among other things,
                                                                                       investigating entities governed by the
                                                                                       Fair Housing Act (“FHA”) and perusing
                                                                                       enforcement of meritorious claims.
                                                                                       Without intent to rent or purchase.
                                                                                       Plaintiff poses as a renter or purchaser
                                                                                       for the purpose of collecting evidence of
                                                                                       discriminatory housing practices. At all
                                                                                       times material, Plaintiff was acting as a
                                                                                       tester when Plaintiff conducted an




                                                               EXHIBIT C
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 5 of 17



Date Filed         Case Number/Judge                             Style                    Complaint Description                    Rental
                                                                                                                                 Application
                                                                                                                                 Submitted
                                                                                    investigation of Defendant’s
                                                                                    discriminatory actions and practices.
12/6/2019     0:2019cv63012 - RS                  Turizo v. GS Bayview, LLC         (DE1) Complaint ¶4. -                       No
              Judge Raag Singhal, Magistrate                                        Plaintiff is a tester. Plaintiff seeks to
              Alicia O. Valle                                                       enforce fair housing laws to protect
                                                                                    individuals from discriminatory housing
                                                                                    practices by, among other things,
                                                                                    investigating entities governed by the
                                                                                    Fair Housing Act (“FHA”) and perusing
                                                                                    enforcement of meritorious claims.
                                                                                    Without intent to rent or purchase.
                                                                                    Plaintiff poses as a renter or purchaser
                                                                                    for the purpose of collecting evidence of
                                                                                    discriminatory housing practices. At all
                                                                                    times material, Plaintiff was acting as a
                                                                                    tester when Plaintiff conducted an
                                                                                    investigation of Defendant’s
                                                                                    discriminatory actions and practices.
1/13/2020     0:2020cv60073 - RAR                 Turizo v. Tamarac Pointe, LTD.,   (DE1) Complaint ¶4. -                       No
              Judge Rodolfo A. Ruiz, Magistrate   Limited Partnership               Plaintiff is a tester. Plaintiff seeks to
              Barry S. Seltzer                                                      enforce fair housing laws to protect
                                                                                    individuals from discriminatory housing
                                                                                    practices by, among other things,
                                                                                    investigating entities governed by the
                                                                                    Fair Housing Act (“FHA”) and perusing
                                                                                    enforcement of meritorious claims.
                                                                                    Without intent to rent or purchase.
                                                                                    Plaintiff poses as a renter or purchaser
                                                                                    for the purpose of collecting evidence of
                                                                                    discriminatory housing practices. At all
                                                                                    times material, Plaintiff was acting as a
                                                                                    tester when Plaintiff conducted an
                                                                                    investigation of Defendant’s
                                                                                    discriminatory actions and practices.
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 6 of 17



Date Filed         Case Number/Judge                             Style                        Complaint Description                    Rental
                                                                                                                                     Application
                                                                                                                                     Submitted
1/13/2020     0:2020cv60074 - RS                  Turizo v. Rich Metro Group, LLC       (DE1) Complaint ¶4. -                       No
              Judge Raag Singhal, Magistrate                                            Plaintiff is a tester. Plaintiff seeks to
              Alicia O. Valle                                                           enforce fair housing laws to protect
                                                                                        individuals from discriminatory housing
                                                                                        practices by, among other things,
                                                                                        investigating entities governed by the
                                                                                        Fair Housing Act (“FHA”) and perusing
                                                                                        enforcement of meritorious claims.
                                                                                        Without intent to rent or purchase.
                                                                                        Plaintiff poses as a renter or purchaser
                                                                                        for the purpose of collecting evidence of
                                                                                        discriminatory housing practices. At all
                                                                                        times material, Plaintiff was acting as a
                                                                                        tester when Plaintiff conducted an
                                                                                        investigation of Defendant’s
                                                                                        discriminatory actions and practices.
1/16/2020     0:2020cv60103 -RAR                  Turizo v. Cypress Trail Apartments,   (DE1) Complaint ¶4. -                       No
              Judge Rodolfo A. Ruiz, Magistrate   LTD                                   Plaintiff is a tester. Plaintiff seeks to
              Jared M. Strauss                                                          enforce fair housing laws to protect
                                                                                        individuals from discriminatory housing
                                                                                        practices by, among other things,
                                                                                        investigating entities governed by the
                                                                                        Fair Housing Act (“FHA”) and perusing
                                                                                        enforcement of meritorious claims.
                                                                                        Without intent to rent or purchase.
                                                                                        Plaintiff poses as a renter or purchaser
                                                                                        for the purpose of collecting evidence of
                                                                                        discriminatory housing practices. At all
                                                                                        times material, Plaintiff was acting as a
                                                                                        tester when Plaintiff conducted an
                                                                                        investigation of Defendant’s
                                                                                        discriminatory actions and practices.
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 7 of 17



Date Filed         Case Number/Judge                           Style                           Complaint Description                    Rental
                                                                                                                                      Application
                                                                                                                                      Submitted
2/28/2020     0:2020cv60446 - RS               Florida Fair Housing Alliance, Inc. v.   Administratively Closed, Reassigned to       No
              Judge Raag Singhal, Magistrate   Coral Haven Apartments LLP               1:2020cv20921 - RS
              Alicia O. Valle
2/28/2020     1:2020cv20921 - RS               Florida Fair Housing Alliance, Inc. v.   (DE1) Complaint ¶6. and ¶7. – On or          No
              Judge Raag Singhal, Magistrate   Coral Haven Apartments LLP               about February 18, 2020, the FFH Alliance
              Chris M. McAliley                                                         investigated     the    “Coral     Haven”
                                                                                        apartment community, located at 10255
                                                                                        SW 24th Street, Miami, Florida 33165,
                                                                                        (the “Complex”) owned by Defendant for
                                                                                        discriminatory housing practices. As part
                                                                                        of this investigation, the FFH Alliance
                                                                                        directed one of its agents/employees, a
                                                                                        Hispanic/Latino male with a felony
                                                                                        conviction by the name of Ryan Turizo
                                                                                        (“Mr. Turizo”), to test the Complex for
                                                                                        unlawful      discriminatory      housing
                                                                                        practices. In this capacity, Mr. Turizo
                                                                                        contacted the Complex, posed as a
                                                                                        potential rental applicant, and inquired
                                                                                        into the available rental property
                                                                                        Defendant holds open to the public for
                                                                                        rent (the “Dwelling”).
                                                                                           As part of Plaintiff FFH Alliance’s
                                                                                        investigation        into        potential
                                                                                        discrimination in the housing market by
                                                                                        Defendant, Mr. Turizo to (sic) inquired
                                                                                        into Defendant’s policy regarding the
                                                                                        criminal record of applicants applying to
                                                                                        rent the Dwelling, to which Defendant
                                                                                        responded by stating a felony criminal
                                                                                        record would result in an automatic
                                                                                        denial of an applicant seeking to rent the
                                                                                        Dwelling.
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 8 of 17



Date Filed         Case Number/Judge                              Style                           Complaint Description                     Rental
                                                                                                                                          Application
                                                                                                                                          Submitted
3/12/2020     1:2020cv21091 - MGC                 Florida Fair Housing Alliance, Inc. v.   (DE1) Complaint ¶6. To ¶8. -                  No
              Judge Marcia G. Cooke, Magistrate   Japanese Garden Mobile Estates,             On March 02, 2020, the FFH Alliance
              Jonathan Goodman                    Inc.                                     investigated the “The Courtyards of
                                                                                           South Tampa” apartment community,
                                                                                           located at 3814 W Euclid Ave, Tampa, FL
                                                                                           33629, (the “Complex”) owned by
                                                                                           Defendant for discriminatory housing
                                                                                           practices.
                                                                                              As part of this investigation, the FFH
                                                                                           Alliance     directed      one   of     its
                                                                                           agents/employees, a Hispanic/Latino
                                                                                           male with a felony conviction by the
                                                                                           name of Ryan Turizo (“Mr. Turizo”), to
                                                                                           test the Complex for unlawful
                                                                                           discriminatory housing practices. In this
                                                                                           capacity, Mr. Turizo
                                                                                           contacted the Complex, posed as a
                                                                                           potential rental applicant, and inquired
                                                                                           into the available rental property
                                                                                           Defendant holds open to the public for
                                                                                           rent (the “Dwelling”).
                                                                                              As part of Plaintiff FFH Alliance’s
                                                                                           investigation         into       potential
                                                                                           discrimination in the housing market by
                                                                                           Defendant, Mr. Turizo to inquired into
                                                                                           Defendant’s policy regarding the criminal
                                                                                           record of applicants applying to rent the
                                                                                           Dwelling, to which Defendant responded
                                                                                           by stating a felony criminal record would
                                                                                           result in an automatic denial of an
                                                                                           applicant seeking to rent the Dwelling.
5/12/2020     1:2020cv21976 - RNS                 Florida Fair Housing Alliance, Inc. v.   (DE1) Complaint ¶13. To ¶15. –                No
              Judge Robert N. Scola, Jr.,         Park East-West Ltd.                         On April 7, 2020, the FFH Alliance
              Magistrate Edwin G. Torres                                                   tested the Complex for unlawful
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 9 of 17



Date Filed         Case Number/Judge                        Style                           Complaint Description                       Rental
                                                                                                                                      Application
                                                                                                                                      Submitted
                                                                                     discriminatory housing practices using a
                                                                                     field tester.
                                                                                        The field tester used by the FFH
                                                                                     Alliance to test the Complex (“Field
                                                                                     Tester” or “FT”) is a sui juris Hispanic male
                                                                                     with a felony conviction.
                                                                                        On April 7, 2020, at approximately
                                                                                     11:57am, FT called the Complex at phone
                                                                                     number: 407-871-3894. After dialing this
                                                                                     number, of which was identified as being
                                                                                     a recorded line, FT was promptly
                                                                                     connected to an agent of Defendant, a
                                                                                     man whom identified himself as
                                                                                     Sheridan, and FT proceeded to ask
                                                                                     whether rental property was available.
                                                                                     Defendant, by and through this agent,
                                                                                     responded without hesitation that
                                                                                     properly was available, namely, a one-
                                                                                     bedroom apartment. FT then asked
                                                                                     whether his (FT’s) rental application
                                                                                     would be denied due to FT’s record felony
                                                                                     conviction, to which Defendant, by and
                                                                                     though Sheridan, told FT “probably.”
5/12/2020     1:2020cv21994 - KMW           Florida Fair Housing Alliance, Inc. v.   (DE1) Complaint ¶13. To ¶15. –                  No
              Judge Kathleen M. Williams,   Top Well, LLC                               On March 13, 2020, the FFH Alliance
              Magistrate Edwin G. Torres                                             tested the Complex for unlawful
                                                                                     discriminatory housing practices using a
                                                                                     field tester.
                                                                                        The field tester used by the FFH
                                                                                     Alliance to test the Complex (“Field
                                                                                     Tester” or “FT”) is a sui juris Hispanic male
                                                                                     with a felony conviction.
                                                                                        On March 13, 2020, at approximately
                                                                                     12:58 pm, FT called the Complex at phone
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 10 of 17



Date Filed          Case Number/Judge                               Style                           Complaint Description                       Rental
                                                                                                                                              Application
                                                                                                                                              Submitted
                                                                                             number: 561-793-8500. After dialing this
                                                                                             number, of which was identified as being
                                                                                             a recorded line, FT was promptly
                                                                                             connected to an agent of Defendant, an
                                                                                             individual whom identified herself as
                                                                                             “Melissa,” and FT proceeded to ask
                                                                                             whether rental property was available.
                                                                                             Defendant, by and through this agent,
                                                                                             responded without hesitation that
                                                                                             properly was available, namely, a two-
                                                                                             bedroom apartment. FT then asked
                                                                                             whether his (FT’s) rental application
                                                                                             would be denied due to FT’s record felony
                                                                                             conviction, to which Defendant, by and
                                                                                             though Melissa, told FT “yes.”
5/20/2020      1:2020cv22106 - DPG                  Florida Fair Housing Alliance, Inc. v.   (DE1) Complaint ¶13. To ¶15. –                  No
               Judge Darrin P. Gayles, Magistrate   Deerpath on the Lake, LLC                   As part of the FFH Alliance’
               Alicia M. Otazo-Reyes                                                         investigation, the FFH Alliance tested the
                                                                                             Complex for unlawful discriminatory
                                                                                             housing practices using a field tester.
                                                                                                The field tester used by the FFH
                                                                                             Alliance to test the Complex (“Field
                                                                                             Tester” or “FT”) is a sui juris Hispanic male
                                                                                             with a felony conviction.
                                                                                                On March 13, 2020, at approximately
                                                                                             12:43 pm, FT called the Complex (at 813-
                                                                                             933-5333) and was connected to an agent
                                                                                             of Defendant named “Janessa.” FT
                                                                                             proceeded to ask whether rental
                                                                                             property was available. Defendant, by
                                                                                             and through this agent, responded
                                                                                             without hesitation that property was
                                                                                             available, namely, a two-bedroom
                                                                                             apartment. FT then asked whether his
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 11 of 17



Date Filed          Case Number/Judge                               Style                           Complaint Description                       Rental
                                                                                                                                              Application
                                                                                                                                              Submitted
                                                                                             (FT’s) rental application would be denied
                                                                                             due to FT’s record felony conviction, to
                                                                                             which Defendant immediately retorted:
                                                                                             “possibly.” Defendant, however, did not
                                                                                             perform any investigation or inquiry into
                                                                                             the felony conviction had by FT. For
                                                                                             example, Defendant did not inquire into
                                                                                             the type of felony, the date of conviction,
                                                                                             the nature of the conviction, let alone the
                                                                                             circumstances surrounding the felony
                                                                                             conviction had by FT. Defendant simply
                                                                                             identified FT as an individual with a felony
                                                                                             conviction, and without any inquiry or
                                                                                             investigation, chose to deter FT from
                                                                                             renting the property Defendant held
                                                                                             open to the public due to FT’s record
                                                                                             felony conviction.
5/20/2020      1:2020cv22113 - DPG                  Florida Fair Housing Alliance, Inc. v.   (DE1) Complaint ¶13. To ¶15. –                  No
               Judge Darrin P. Gayles, Magistrate   Catalina Rental Apartments, Inc.            On April 4, 2020, the FFH Alliance
               Alicia M. Otazo-Reyes                                                         tested the Complex for unlawful
                                                                                             discriminatory housing practices using a
                                                                                             field tester.
                                                                                                The field tester used by the FFH
                                                                                             Alliance to test the Complex (“Field
                                                                                             Tester” or “FT”) is a sui juris Hispanic male
                                                                                             with a felony conviction.
                                                                                                To test the Complex, FT called the
                                                                                             Complex and asked Defendant whether
                                                                                             rental property was available. Defendant
                                                                                             responded, without hesitation, that
                                                                                             rental property was available. FT then
                                                                                             inquired about submitting a rental
                                                                                             application, and in so doing, disclosed
                                                                                             that he (FT) had previously been
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 12 of 17



Date Filed          Case Number/Judge                          Style                           Complaint Description                    Rental
                                                                                                                                      Application
                                                                                                                                      Submitted
                                                                                        convicted of a felony. Without any
                                                                                        explanation, inquiry, investigation, or
                                                                                        reservation, Defendant immediately told
                                                                                        FT that applicants with a felony
                                                                                        conviction are denied.
 6/1/2020      1:2020cv22269 - MKM             Florida Fair Housing Alliance, Inc. v.   (DE1) Complaint ¶13. to ¶15 -                No
               Judge Michael K., Moore,        Liberty Apartment Highland, LLC             As part of the FFH Alliance’s
               Magistrate Jacqueline Becerra                                            investigation, the FFH Alliance tested the
                                                                                        Complex for unlawful discriminatory
                                                                                        housing practices using a field tester.
                                                                                           The field tester used by the FFH
                                                                                        Alliance to test the Complex (“Field
                                                                                        Tester” or “FT”) is a sui juris Hispanic
                                                                                        male with a felony conviction
                                                                                           On May 18, 2020, FT called the
                                                                                        Complex (at 407-864-6444) and was
                                                                                        connected to an agent of Defendant
                                                                                        named “Alex.” FT proceeded to ask
                                                                                        whether rental property was available.
                                                                                        Defendant, by and through this agent,
                                                                                        responded without hesitation that
                                                                                        property was available, namely, a one-
                                                                                        bedroom apartment. FT then asked he
                                                                                        (FT) could rent the available apartment
                                                                                        due to FT’s record felony conviction.
                                                                                        Defendant immediately retorted “yeah
                                                                                        probably not” and promptly hung up on
                                                                                        FT.

 6/5/2020      1:2020cv61120 - FAM             Florida Fair Housing Alliance, Inc. v.   (DE1) Complaint ¶13. to ¶15 -                No
               Judge Federico A. Moreno,       PMG 11th Street Holdings, LLC               As part of the FFH Alliance’s
               Magistrate Jared M. Strauss                                              investigation, the FFH Alliance tested the
                                                                                        Complex for unlawful discriminatory
                                                                                        housing practices using a field tester.
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 13 of 17



Date Filed          Case Number/Judge                             Style                          Complaint Description                   Rental
                                                                                                                                       Application
                                                                                                                                       Submitted
                                                                                              The field tester used by the FFH
                                                                                           Alliance to test the Complex (“Field
                                                                                           Tester” or “FT”) is a sui juris Hispanic
                                                                                           male with a felony conviction.
                                                                                              On May 12, 2020, at approximately
                                                                                           11:01 a.m., FT called the Complex (at
                                                                                           954- 524-5656) and was connected to an
                                                                                           agent of Defendant named “Levi.” FT
                                                                                           proceeded to ask whether rental
                                                                                           property was available. Defendant, by
                                                                                           and through this agent, responded
                                                                                           without hesitation that property was
                                                                                           available, namely, a one-bedroom
                                                                                           apartment. FT then asked whether his
                                                                                           (FT’s) rental application would be denied
                                                                                           due to FT’s record felony conviction, to
                                                                                           which Defendant immediately retorted:
                                                                                           “no unfortunately if you have any
                                                                                           felonies we are unable to approve you.”

6/26/2020      1:2020CV22664-KWM Judge            Florida Fair Housing Alliance, Inc. v.   (DE1) First Amended Complaint ¶15. to
               Kathleen M. Williams,              601 Ocean Investments, LLC               ¶19. -
               Magistrate Judge Edwin G. Torres                                               15. On November 12, 2019, the FFH
                                                                                           Alliance tested the Complex for unlawful
                                                                                           discriminatory housing practices using a
                                                                                           field tester.
                                                                                               16. The field tester used by the FFH
                                                                                           Alliance to test the Complex (“Field
                                                                                           Tester” or “FT”) is a sui juris Hispanic
                                                                                           male with a felony conviction.
                                                                                                17. On November 12, 2019, at
                                                                                           approximately 3:28 p.m., FT called the
                                                                                           Complex at phone number 561-391-
                                                                                           5000. After dialing this number FT was
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 14 of 17



Date Filed        Case Number/Judge               Style                 Complaint Description                  Rental
                                                                                                             Application
                                                                                                             Submitted
                                                                  connected to an agent of Defendant, of
                                                                  whom identified herself as “Susanna.” FT
                                                                  first asked whether rental property was
                                                                  available, to which Defendant
                                                                  responded, without hesitation, that
                                                                  property was available. FT then asked
                                                                  whether his (FT’s) rental application
                                                                  would be denied due to FT’s record
                                                                  felony conviction, to which Defendant
                                                                  retorted: “yes.”
                                                                      18. Defendant’s response to FT
                                                                  regarding convicted-felon applicants
                                                                  demonstrates that Defendant directs
                                                                  individuals convicted of a felony, the
                                                                  majority of which are disproportionately
                                                                  Black and Hispanic, away from both the
                                                                  Dwelling and the Complex.
                                                                       19. Defendant did not perform any
                                                                  investigation or inquiry into the felony
                                                                  conviction had by FT. For example,
                                                                  Defendant did not inquire into the type
                                                                  of felony, the date of conviction, the
                                                                  nature of the conviction, let alone the
                                                                  circumstances surrounding the felony
                                                                  conviction had by FT. Defendant simply
                                                                  identified FT as an individual with a
                                                                  felony conviction, and without any
                                                                  inquiry or investigation, chose to deter
                                                                  FT from renting the property Defendant
                                                                  held open to the public due to FT’s
                                                                  record felony conviction.
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 15 of 17



Date Filed          Case Number/Judge                               Style                          Complaint Description                   Rental
                                                                                                                                         Application
                                                                                                                                         Submitted
6/26/2020      1:2020cv22665 - DPG                  Florida Fair Housing Alliance, Inc. v.   (DE1) First Amended Complaint ¶15. to
               Judge Darrin P. Gayles, Magistrate   The Palm Bay Grand, LLC                  ¶19. -
               Judge (unassigned as of 7/1/2020)
                                                                                                 15. On May 06, 2020, the FFH Alliance
                                                                                             tested the Complex for unlawful
                                                                                             discriminatory housing practices using a
                                                                                             field tester.
                                                                                                 16. The field tester used by the FFH
                                                                                             Alliance to test the Complex (“Field
                                                                                             Tester” or “FT”) is a sui juris Hispanic
                                                                                             male with a felony conviction.
                                                                                                 17. On May 06, 2020, at
                                                                                             approximately 12:16 p.m., FT called the
                                                                                             Complex at phone number 321-210-
                                                                                             1009. After dialing this number FT was
                                                                                             connected to an agent of Defendant, of
                                                                                             whom identified herself as “Julia.” FT
                                                                                             first asked whether rental property was
                                                                                             available, to which Defendant
                                                                                             responded, without hesitation, that
                                                                                             property was available, namely, a one-
                                                                                             bedroom apartment. FT then asked
                                                                                             whether his (FT’s) rental application
                                                                                             would be denied due to FT’s record
                                                                                             felony conviction, to which Defendant
                                                                                             immediately retorted: “yes you would.”
                                                                                                 18. Defendant’s response to FT
                                                                                             regarding convicted-felon applicants
                                                                                             demonstrates that Defendant directs
                                                                                             individuals convicted of a felony, the
                                                                                             majority of which are disproportionately
                                                                                             Black and Hispanic, away from both the
                                                                                             Dwelling and the Complex.
             Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 16 of 17



Date Filed        Case Number/Judge               Style                 Complaint Description                  Rental
                                                                                                             Application
                                                                                                             Submitted
                                                                     19. Defendant did not perform any
                                                                  investigation or inquiry into the felony
                                                                  conviction had by FT. For example,
                                                                  Defendant did not inquire into the type
                                                                  of felony, the date of conviction, the
                                                                  nature of the conviction, let alone the
                                                                  circumstances surrounding the felony
                                                                  conviction had by FT. Defendant simply
                                                                  identified FT as an individual with a
                                                                  felony conviction, and without any
                                                                  inquiry or investigation, chose to deter
                                                                  FT from renting the property Defendant
                                                                  held open to the public due to FT’s
                                                                  record felony conviction.
Case 1:20-cv-21976-RNS Document 15-1 Entered on FLSD Docket 07/01/2020 Page 17 of 17




                              EXHIBIT D

    Audio Exhibit submitted to chambers via e-mail and
    filed with the Court on June 15, 2020 [ECF No. 11].
